Hand-Delivered
_ FILED
_*> ~~. CHARLOTTE,NC

MAY 13 2019

US DISTRICT COURT
WESTERN DISTRICT OF NC

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA

LisA CAROL RupisilLL

Piantin,

 

 

 

 

 

 

 

 

 

 

Are nded
COMPLAINT
VS. | Case No. 3/7 Cv dlp RIC
No&mt CAKOLINA
BARD pf ELE Cnavs
Defendant(s).
A. JURISDICTION
Jurisdiction is proper in this court according to:
K-42 U-S.C.§1983
«42 U.S.C. § 1885
-_____ Other (Please specify)
7 B. PARTIES
1, Name of Plinttt _ LISA CAROL PuDIS/LL
Address: 101 LONDENTOWNE DA.

 

CHAALOTIE Ne 28220,

 

2, Name of Defendant: NoAtHt CAROL ) N4 720A4D OF ELEcHIONS
Address: 430 fj. SAUSBULY St (3rt Flor)
RALEIGH NE “2703-5 14

 

 

~ Is employed as | at
(Position/T tle) (Organization)

Case 3:19-cv-00226-RJC-DSC Document 3 Filed 05/13/19 Page 1 of 16

 
Was the defendant acting under the authority or color of state law ai the time

 

these claims on | ra NO _ f °YES” briefly explain:
The. N.C. Ele Frans was acting fo cletermin®
validrty oF a OE wegarding. election jesuits ot

 

 

2.098 Gtr. ConiagessioJAL NC I etki tT Clerfeonn

 

3, Name of Defendant
Address:

 

 

 

 

Is employed as at
(Position/Title) (Organization)

Was the defendant acting under the authority or color of state law ai the time
these claims occurred? YES NO , fF YES” briefty explain:

 

 

 

4. Name of Defendant
Address:

 

 

 

Is employed as at
(Position/Title) (Organization)

Was the defendant acting under the authory © or color of state law at the time
these claims occurred? YES NO ..__, f “YES” briefly explain:

 

 

 

(Use additional sheets if necessary.)

C. NATURE OF CASE

Why are you bringing this case to court? Please explain the circumstances that led to
the problem.

The. NC Buapd of Elections improperly investi GAIed
the Gr Cong siuma! Pst 2018 Llechon without legal bass that the

“farted aehivities prére Substtia) entuahde cliange election on butegne.

Tus yiolates Perr GIS as adisiyct wer be overtisning Phy Ast Cleat .
Case 479-cv-0032 -DSC Document 3 Filed 05/13/19 Page 2 of 16

 
D. CAUSE OF ACTION

| allege that my constitutional nghts, privileges or immunifes have been violated and
that the following facts form the basis for my allegations: (If necessary you may attach
additional! pages)

a. (4) Count 1:NC Boal oF Elechons filed. ta ddequakly andl wrastt Sy ve
(2) Supporting Facis: (Describe exactly what each defendant did or Aid not ny Vi

Go, State the facts clearly in your own words without citing any le - SHEETS
authority. Use additional sheets if necessary.) 9E£ ATIACHED D Pane LAINT >

wffroials DUNC Be inepreport inveshagked the 9° Det youth, papseseret Hern

(Teiithd au), Change beats Composhon. and yp

inwst ane an earlier & hents DYNO LAV VE 4 bred ited kes

as .

db. (1) Count 2:
(2) Supporting Facts: (Describe exacily what each defendant did or did not
do. State the facts clearly in your own words without citing any legal
authority. Use additional sheets if necessary.)

 

 

 

 

E, INJURY

How have you been injured by the actions of the defendant(s)?

 

 

 

 

 

 

Violated ana legit mete quem nev ot eleetrin TESS jot doe propor

By Chaagng Lhe elechonccrcteome Hiraugh pe2bpoimtnest bt elechun
wb: (ied. us, fHUSUSE Upon Harst3 yesubirn ng IN bs 3 With jerudter[ and even
dictouotuxg AG simile all for inwestigathon in previans elector
these, finale is ve apogee, secured Nu plating £4 Uhs «.

—

Case 3:19-cv-00226-RJC-DSC Document 3 Filed 05/13/19 Page 3 of 16 |

 

 
F, PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF

Have you filed other jawsults in state or federal court that deal with fhe same facts that
‘are involved in this action? YES NO L

if your answer ts “YES”, describe each jawsuil (if there ts more than one lawsuit,
describe addifional lawsuits on additional separate pages, using the same ouiline.)

1. Parties to previous lawsuits:

Plaintifi(s): N. A

Defendants(s):

 

2. Name of court and case or docket number.

 

3, Disposition (for example, was the case dismissed? Was it appealed? Is it still
pending?) .

 

 

 

 

 

 

4. Issued raised:

 

 

 

5. When did you file the lawsuit?

 

Date: Month/Year

6. When was it (will it be) decided?

 

Have you previously sought informal or form relief from the appropriate administrative
officials regarding the acts complained of in Part D? YES NO

If your answer is “YES” briefly describe how relief was sought and the results. If your
answer is “NO” explain why administrative relief was not sought.

 

Case 3:19-cv-00226-RJC-DSC Document 3 Filed 05/13/19 Page 4 of 16

 
 

 

G. REQUEST FOR RELIEF

| aol | am entitted to the following, rehet:

J hs boran? Ly MuactL. mtn Stop CLAN? polochon activites
wsdl fade ca) | wesbigaron fp doh Chemin’. unipceyer achons
in ohne OCW Na Lui thn LB Roaet of£ locum ‘ faihere.
fo Setaté yote.s wtf. Ate preckr= La BieppeluiS1Or Fan
[ mparhal, fen-pole tical beard, Dibse & evs, Ich ons
wid oR ne. Puy awl nicfits ha pitty ~clected anh fg vapealy
Maratas nell. Gevensunand by elzeted ovis)

JURY TRIAL REQUESTED © | YES NO_X

 

 

 

 

 

signes at CP ipl He Ne | on SUBIL4

(Location) (Date)

Khan hudeutl

Signature

Address; Tp J LoelotraDy-
(Cbarlotte MO 2B224,

Phone: GLOW OLE
E-Mail: Gods fisayii aol. fam -
Case 3:19/cv-00226-RJC-DSC Document3 Filed 05/13/19 Page 5 of 16

 

 
COMPLAINT:

PLAINTIFF: Lisa Carol Rudisill,

registered voter, 9"" Congressional District, NC
7101 Londontowne Dr
Charlotte NC 28226

COMPLAINT AGAINST: NORTH CAROLINA BOARD OF ELECTIONS &

GOVERNOR ROY COOPER

DATE: May 10, 2019

I, Lisa C. Rudisill of Charlotte, a registered voter in the 9"" NC Congressional
District, allege that the N.C. Board of Elections took illegal actions in its
questioning of the 2018 9" Congressional District Election results in which Mark
Harris won by number of votes, causing the 283,717 votes of this election to be
discounted and a new election to be called; that the standing Board of Elections
officials who investigated this election did not have sufficient proof before

_ investigation that the “tainting” of the election would affect the outcome in terms of
number of votes cast; that in fact, upon the final conclusion of the investigation,
éh@t the number of votes in question did NOT affect the actual vote outcome, thus
they did NOT overturn the election results; that through unfair pressuring of the

winning candidate in a hearing which should not have been called they caused the

 

winning candidate, Mark Harris, to withdraw due to much adverse publicity; that

 

their actions violated state elections law.

Further, as an informed voter, I maintain that with another election (then incumbent
Governor Pat McCrory vs current Governor Roy Cooper) in which such questions
of voter manipulation were raised, questions were discounted by the state Board
and new elections were NOT called for, inaking unfair and unequal treatment

within this state and violating the voters express right to fair elections in the state.

It is also charged that the vote to create a new Ethics Board for the Board of
Elections which was passed last November by voters was used to affect this current
election unfair’ with appointees to the board of the governor’s politichl ng made

in the early part of this election investigation of Mark Harris which “taint” the

Case 3:19-cv-00226-RJC-DSC Document 3 Filed 05/13/19 Page 6 of 16

 
outcome of this investigation and cause substantial and unfair effects in the

resulting investigation of Mark Harris.

I bring these charges as a citizen of North Carolina, a registered and active voter,

and a voter within the 9 Congressional district of this state.

AS A RESULT OF THE ILLEGAL ACTIONS WHICH CAUSED THE NOVEMBER
2018 9TH CONGRESSIONAL ELECTION TO BE CONCEDED BY
WINNING CANDIDATE MARK HARRIS, I, AS A CITIZEN VOTER WITHIN
THIS CONGRESSIONAL DISTRICT, CALL FOR AN INJUNCTION TO STOP
THE CURRENT 2ReVEARY- RE-ELECTION FOR THE 9TH CONGRESSIONAL
DISTRICT WITH GENERAL ELECTION DATE BEING MAY 14TH, 2019.

 

 

 

 

 

Entered May £0, 2019
Charlotte, North Carolina

Case 3:19-cv-00226-RJC-DSC Document 3 Filed 05/13/19 Page 7 of 16
 

DOCUMENTS SUPPORTING MY CASE:

Article from “The Conservative Action Report” detailing the events (with
references) that transpired with the Governor McCrory vs Cooper election as well

as the events regarding this case surrounding Mark Harris’s election overturning;

Board of Elections Print Screens from Internet: Journal Detailing Chronology of
Dates of Actions Surrounding the Investigation of Mark Harris and results,

including Board of Elections board changes.

Statement of Number of Votes Cast and the Lack of Effect that the Removal of

Absentee Votes for Mark Harris actually had in the election results—-NONE.

 

 

 

 

Case 3:19-cv-00226-RJC-DSC ‘Document 3 Filed 05/13/19 Page 8 of 16 |
|
 

The Conservative Action Report
Vol, UCNo, 2 March-April 2019.

Circulation 18,000

North Carolina Election Board

 

 

Fails to Do Its Duty

in Investigation of
Harris-McCready Election

 

‘What the —

media failed to tell you”

By William G. Carter
‘Our. story. begins on election night
- 2016 (not 2018). Incumbent N.C. Gov. Pat
McCrory seeking a second four year term
trails Roy Cooper (the Democratic candi-

date and Attorney General) by 5,000-votes .

 
 
 
 
  
 

 

 

 

 

; F=the-out 0 come of: me Of: thee election:

 

with the North Carolina Board of Elec-

tions. The complaint alleges a small group
of individuals in Bladen County are ma-
nipulating absentee - ballots to inflate
McCrory’s opponent’s vote totals. The

Bladen County Improvement Association “
PAC (focused on “get out the vote” absentee ©

ballots in the African-American communi-
ty) has received:money from the North Car-

olina Democratic Party to fund an absen-—
tee ballot vote campaign: Sound ‘familiar? _

(Source: WBTV Charlotte, Feb. 29, 2019)
The N.C. Board of Elections rejects
McCrory’s complaint, ruling the attorneys
for the Republicans have not presented
“substantial evidence sufficient to change

 

 

is criterion
olina.

 

\Pat McCrory.

as the polls close. The 5,000-vote lead held
by Cooper represents a tiny fraction of the
4.6 million votes cast. .

Gov. McCrory suspects election frau
and in December .2016 files a complai tt

 
 
 
 
 
 
 
 
  
  

So if’a plaintiff cannot prove his op-

. ponent stole enough votes to overturn his

opponents” lead, nothing is actionable. A |
“tainted” election has no standing in North

Carolina law.

McCrory then files a complaint with

the North Carolina State Bureau of Investi-
¢ NCSBI: -

sentee ballots in 52 of 100 North Carolina

gation never occurs. .
McCrory says, “Ifa Democrat is be-

hind in an election, it’s enough to say. the

election is: ‘tainted’. without producing

proof of vote fraud sufficient to change the

outcome of the election, while if a Repub-

complaint is “acted” upon. |
McCrory suspects election fraud in other
Counties and ends up challenging the ab-

’ counties in his complaint, but the investi- :

lican is behind, the State doesn’t even call .
a hearing.” (Source: WBT Charlotte Radio |

~ Feb. 20, 2019)

‘Fast forward to the Nov. 6, 2018 Ninth

 

Case 3:19-cv-00226-RJC-DSC Document 3 Filed 05/13/19 Page 9 of 16

 
(Continued from page 1)

On day two of the hearing, one Lisa
Britt appeals as a witness. She testifies
that she was hired by McCrae Dowless to
collect absentee ballots (a violation of the
Jaw). This is evidence of a “tainted” elec-
tion, but it does not meet the Standard of
NC Election as “sufficient to change the

 

Mark Harris © ne

outcome of a an election.”
On the basis of Britt’s testimony, the
Charlotte” Observers editorial board runs

an. opinion column titled, “We’ve Heard _
McCready. never ap-

Enough,” which states that the hearing was
a proceeding to determine if Republican
Mark ‘Harris’ victory over Democrat Dan
“McCready on Nov.-6,-2018 was “tainted.”

 
  

It ends ‘saying that the NC Board of Elec="~

   

-tions doesn’t need proof that at least-905-

 

 

Kne

2w it was happ
MOST CERTAINLY DOES!

 

 

 

presented.
' Lisa Britt also testified that “Mark Har-
-tis had no knowledge of the workings of
the Dowless operation,” 6

‘That McCrae Dowless violated the
rules for collecting absentee ballots ap-
pears obvious. That this changed the out-
come of an election where 283, 717 people

. Voted is not evident...

: If you eliminate every absentee bal-°
lot that: Mark Harris got in Bladen County
(420) and Robeson County (259) (source:
Raleigh News & Observer, Feb. 15, 2019),
thus eliminating the effects of the Dowless
absentee vote campaign from the election,
and allowing Dan McCready’s campaign
to keep all the absentee ballots, Mark Har-
ris still wins by 226 votes. That is, as the
Democrats say, “if every vote counts.”
(420 + 259 = 679 minus Harris 905 vote
lead = a victory by 226 votes.

On day four of the hearing, after John

 

-votes-were-tampered=with,-orthat-Harris kind ofa

ening.—Correction: If —this?:

That is to be in compliance with state .
law of “substantial evidence sufficient to
change the outcome of the election must be -

Harris testifies against his own father, Har-
ris, demoralized and surrounded by en-
emies, capitulates and gives his eriemies |
what they want: a new election.

Shortly afterward, McCready’s attor-
ney Mark Elias calls for an abrupt end to
the hearing and Roy Cooper’s Election
Board quickly complies. Thus it appears
that Mark Harris walked into an ambush—
a hearing whose only goal was: to force
a new election and trash the ballots of
283,717 voters. ~ =

According to Pat McCrory, the reason :
Elias moved to close the proceedings was
to eliminate any possibility of other wit-
nesses being called who were there to testi-
fy about the activities of a Democratic Par-
ty apparatus that was conducting its own
absentee ballot campaign that functioned
just like the Dowless group. (Source: Pat
McCrory,. ‘Pat. McCrory Show,” WBT
Charlotte, Feb. 26, 2019)

In. addition, there are witnesses who
say individuals with the Bladen County

‘Improvement PAC. group picked up -their
ballots (which is a violation.of NC State
Election law). Three men with the Bladen.
County Improvement PAC collected more
than 400 signatures. (Source: WBT Chat-
lotte, TV Feb. 25, 2019, 6: :38 pm 7:12
pm.) es

‘In. addition, ‘Dan

 
    
 
 
  
  
    

peared at these pro- -
ceedings: ‘So, he was:
unavailable to answer
anything: if ‘called to
‘do'so: So exactly what

   
 

 

 

 

  

 

 

We now know that
McCrae Dowless has :
worked in many other campaigns, mostly

 
 

Democrats. DID he arrange the “Absentée

Ballot Campaign” in Bladen County for
Roy-Cooper in 2016, the one Pat McCrory
filed a complaint about? Well, we don’t
know, but I'd lay odds he did!!!.

What we did discover was that Dow-
less testified in “CLOSED SESSION” be-
fore Cooper’s handpicked. election board
and what he disclosed to them was so un-

 

settling that the Board “réfused to. compel
‘him to testify before them in.an open ses-

sion (which was never reported by the print
media in North Carolina). :
Source: NBCNews.com, Feb. 19, 2019, |
by-Leigh Ann Cardwell - oa
~ Besides, the goal of the hearings that
began on Feb. 18 was to STOP MARK |
HARRIS, not to let the truth of McCrae
Dowless’ other efforts out in the.sun for all
to see.
It is evident that the pro-LGBTQ Char-
lotte Observer and their owners in. Cali-
fornia were not going to allow Mark Har-

Case 3:19-cv-00226-RJC-DSC Document 3 Filed 05/13/19 Page 10 of 16

 
District Congressional Election,

Mark Harris wins the NC Ninth Dis-
trict Congressional election by 905 votes.
Dan McCready, the Democrat, concedes
defeat and all appears finished until Joshua
Malcolm, Vice Chairman of the NC Board
of Elections, an at-
tomey by trade anda .
Democrat by choice,
declares the Ninth
‘District race is taint- [a
ed and makes a mo-
tion that the Election
Board not certify the _
election. The NC
Election Board so |
votes, and declares a
hearing for Dec. 21
to hear evidence of _ Dan McCready
election — irregulari-
ties.

The hearing set for Dec. 21 is post-

poned until Jan. 11 and then to Feb.’ 18.

During this time, The Charlotte Observer _ @

conducts a campaign to convict Mark Har-
ris in the “court of-public opinion.” Hat-

_ tis states on Feb. 9 that the Democrats and *

liberal media have ‘ ‘spared little expense
disparaging his good name.”

On Feb. 18, the long awaited hearings,
conducted by a new five.man NC Board
of Elections, begins. This Board is hand-
picked. by Democratic Gov. Roy Cooper

 

the Democrats:

Marc Elias, a nationally recognized at-
torney for the National Democratic Party,
. is on hand to represent Democrat Dan Mc-
Cready. Elias, when asked, refuses to dis-

close who is paying his legal bill, which

   

~and=is=composed=of-three=Democrats= and=-manage=-his--campaign,~testifies~ that
two Republicans,-a-built-in-advantage-for —“MeCrae _Dowless-knew the details-of ab-

will surely be large. In contrast, Mark Har-
ris hires an attorney at his own. expensé. ©

Elias: never takes
the position that there
is “substantial evi-.
dence ‘sufficient _ to.
change the outcome
of the election.” He ig-
nores the criteria used
to refuse Pat McCrory
a hearing in 2016 and
chooses instead to. at-
tack Mark Harris. for

   

Mark Elias”

_ ignoring his son John Harris’ advice not to

hire McCrae Dowless, a political operative
in Bladen County, Dowless is involved in a
vote fraud allegation that he and seven oth-
er people he employed actively collected
7m absentee ballots on be-
half of Mark Harris (a
violation of NC law):
-Ehas hopes to
show that Harris knew
of. Dowless’. “illegal
[| absentee vote scam
=) by -showing that “his

emails. :

, Meanw bi il e,

Andy Yates, co-founder of “Red Dome
_ Group,” .a -. political consulting. firm
“that was hired by Mark Harris to help

— f son John: had=wamed “"
McCrae Dowless him about Dowless by

 

 

 

sentee ballot Jaw well and that he believed
Dowless and his workers were. following
the law carefully.”. Source: Charlotte Ob-
server, page 1, Feb: 20, 2019. ,

i

See Harris-McCready, page 3

Case 3:19-cv-00226-RJC-DSC Document3 Filed 05/13/19 Page 11 of 16

 

 

 

 

 

 

 
 

 

Pat McCrory says in the Feb. 18 hearing that Mark Elias
(Dan McCready’s lawyer) and Gov. Roy Cooper’s handa- .
picked election board, did not want any testimony made
public about the Bladen County Improvement PAC during -
the Feb. I 8-21 hearings.

 

 

(conti aued-Fron page 4)

ris, former head. of N.C. Southern Baptist
Convention and leader of the campaign
in North Carolina to have a State Consti-
tutional Amendment defining marriage as

between one.man and one woman (which -

won by 61 percent of the vote) to become

spent $6 million.to $2 million) pulled off |
an upset election and actually won? We
will most likely never know because of |
the shoddy investigation by Roy Cooper’s |
Election Board.

In closing, will the voters of the N.C.

 

 

the new congressman in the Ninth Con-_ Ninth Congressional District allow a Cali-

 

DanM cCready, Democrat candidate for Congress
in North Carolina’s Ninth District, refuses to go on
the Pat McCrory show. (WBT Charlotte Radio)

 

 

 

gressional District.

Was the knowledge of MeCrae J Dow-
less’ past activities on behalf of the Demo-
crats' the “ultimate insurance policy” the
Democrats possessed in case Harris (out-

fornia-owned leftist newspaper, The Char-
lotte Observer, to shoehorn their candidate |
into Congress and ram their leftist agenda —
down our throats? It’s time to resist!

 

a —

 

 

 

 

Tf you subtract every absentee vote Mark Harris received
and allow Dan McCready to keep all of his absentee votes,
Mark Harris still wins ' by 226 votes!

 

 

 

 

Case 3:19-cv-00226-RJC-DSC Document3 Filed 05/13/19 Page 12 of 16

 
 

 

 

 

 

ca U rn
Dieses

 

 

 

I
UPLUFEUS S31, OHISIG EUOISSaIDU0D UIG SU] UI SUNSel aun Almu8d 0] JOU AISNOWIUEUN paloa ‘Jequisll jUspuadepil suc pue ‘sueoTqnday no] ‘s}EI00

Ie, UOGIAJS UE Jo NSE) ay] pabueys

 

C1INdY Jo pasuduuoa st YUM ‘SUOTIOFY Jo MEO A1E1g EWOIED UNON SUL “BLOZ ‘£Z JOqUISAON
rf UONDETS OU FALE DUISIC UNG SU UE SS Apented ySIyN ‘AjUNOD LApETg

BABY ABU PEL SSEE INGA NOUM PUE LORMTUOD Jo pNey Jo JUIE] NOUTWA PSUIUIE}Ep SI UORIAya Ue IY] aUNsse Of AUESsaseu uOTTe Joyo Aue aoe pueoq eu) Guxes Mey & papD ‘VORB INIA APjOp oO} LOQOU 2IR aPeW OU “WOo|eEyy ENnysor

wow} SadojaAua LuNjal Jeu pue SuLOY SeNbe: Joye [EU Ag aayuasqe psyIa|/09 SUONIA {0 Pleo CUOIED YPON SU JO] /opeHTSeAUT Jans Sy} jeLY ples “SuOgIeTy 16 preog AjuNoD UEpelg dif so VEUUTELD aug ‘LunIpI] AQQOg -gL0Z ‘az JAqUIDAON -

is @LOZ ‘LZ Jequisoeq cl0lsq SaqueInGsut ain uo Busy AreQuepIAS UE 101 ‘Z-7 ‘Pala PUE PSUaAUOIAL SUOTISLF Jo PIBOG S1e}S eUjOIED YON SYL “BEOZ ‘OF JQUIBAON -
$102 JequisAON

UE SB pasn aq O} JESAUE MOTE OU PAN | PI1eSAd1 aq ued WAN stp yeu os LORONASgO pue uOAIEASIP 1e sjdusaye jo aay aq pmoys UOReO_SeALI a

fede UOREDSSAUI SIYY Ut UORIERSIP JO JUOLUIALASUI
WogeUuDisa si BuTJUNOMUe ySWAyeyS © UI pres Arua ‘SueDHgnday Joujo pue Oy) diwmy pleuog

quepisal, jo jeoU9 sysod eipaw yepos spew pey Arua, Guikes GawtiaH saueyo UeWUIeEYD UesQNdey AUNOD ayeAA WON Jure;duos & Buimoy|o} eouo uOs paubisel Away ApUY UPWUIEUD SUOQISY Jo pleog SPS BUNDIED YUON ‘b0Z “L Fequiacag «

PUISIC ING SUL INO SSO} PINOYS sUORIETS {0 Pleo, |1y 'UOqIeTe SUL JaA0 OuIbueY Spnop ety SIBejO MOYSWOS sQvEpIAS MeL SSOTUP], ‘S]OIMA PIO a

iy SHNSAI

‘HOQIA}a MSL B JOL PAYED 4aVASGO aROPEYT SUL SUA JO PLOd [ELOUPS SUL “BLO “9 FeqUIADEG «

gg. UONTSIO AAU B aunbar AfSyy] pine auore per

SRP, “SMu} ag U P|NOYS PUR a;QE|UNOIIE play Sq JSNUE sity UL paajonMN ajdoed ay, “a[eIs suy uO QuntR Sy Gumnd ayeys iy ayes9]0} JoASU UES 8A, JOL-spuEys Ape ueoygndey au eth Awbeyy pue ‘Aseuoy “Aeld seg jo asuss OU] 10 VOREOIA FeyUaWepUNy

2 3g pInom Syeiowo UOgDeTs Ag UOTE SIU. ‘PIES 9H “ong slam pamelA Auedoldul aJerA 208! SU] Ul SajOA Auee Jeu SuUOEfs|e 1 uOND=] sau & Joy

 

 

 

 

  

: @AEY Pinom saque;nBbenl Guyon pebse ayy yeu soueptAa sanpeld oO} suoMoa]s JO preg aeys BujoIeD Uplo.
SSDVY SSN0H ‘SN WAIVE TY

 

 

PeY PUeO Alp JeUL BUNETS *Y aAjossip 01 pains sadpni ‘22 Jaqueseq] Uo Ing “UORDETS Su] oO} Psleiae prey 7
$10z ‘Suse asnoy “si ‘JEUCRNQSUOTUN pieed Sly Jo cUNIITUIS ey Pasepap yeUy HuljRU UNOS James Ue Oo} PapeuUGS SEMA wos ou

B1Oz ‘suOmOSS BIBUAS S°)

    

saquiedag Aq play aq o} jes Suyesy pauueyd Aqenru ayy HuAEpp ‘G10Z “L} Amenuer uo Ouueay Alequapiaa 31d

  

pepes ‘Aue ueogndey PHNOIED YON SU} 10 UERUIEYS al 'SeABH WdOY -SL0Z ‘LL Fequieseg
le SLOT “LZ

ind & Ploy pjNOw PH PssuNoUUE SUORIA 10 preog B]eIS SUOIED UUON SLL “E02 ‘PL FqQUuIEI8G
Pei SUNSS! SY) AWISd APPEIPSWN] LO SOE OL JO SUGANO ayy pebueyo

hj au} UO Guyred UONNjOSe: & paseajay AWeY UBIAQNdeY BURQIED UON SUL “SLOZ ‘ZL FeqWaeGq

leu GE02 “EL enue jqua Buyeay Arequapias sy Guiceyep 40} suosPar eplacid 0} paves

 

me Bugebyssaul snuguos pines p os preog aut BulAjossip Aeiap 02 pain Ajsnoesd pey NOD SUL
-SUORIER J0 Pred aye}s ayy aajossip 0} pa(tu sobpn! ayes aay Jo joued y -Bb0e ‘ZZ Jequiesed +

 

 

S1L0Z “suagsere SS=t6U09 “SN Lg Pelle? JOU SBA UORHEd Sut Jepisuas oF UOISsas COueDIoWe UE Ing ‘PaAjossip pieog sly aos

 

lar 6Loz 'e Arenuer uo payees Hureg siueH 0} Pelqo pynon HEAOWSG EIN USWIEIS e U! ples ‘(Q) JeAOH AuaTS “JEpes| Auofew asnoy ‘Sn Fuwosu eyt =
q peues Synsal UORIE;a au] aAeY oO} UOAKad Aauabiawes UE Pol) SELIE}Y ME] SpepS 0} Buipso33e

BLE “suogsafe BUROIED GON ‘BLOZ ‘Le Arenuer uo eyjeo] swea pueog mau e fun S~las 0} paqulodde oq pmom PubOg WUSTUI UE JoYjOUM JespUN Sem UI ‘SUE Bln Ty WOOU Te pevlossip SEM suOTIs/3 Jo pseog e]e1S PUIOIED YON OU =

    

WEL ZL © MILL - OL © nS
+ LOB © URE © NG * RG © LF * BIE * BUZ «ASE
UPSIG BuasssiBusg yg sBUyOuND YC

 

 

 

Pe eS

aad [E] “saad Hd * ‘ne “uyor A * es ~peay

 

~uBuo7 uig 5,2uNOeD YLON do |.

 

somiod t ueseUly JO 0 epado)Dou3 au yess O1 iva

Bl atae send

“pos AAD Le upuy gs SE

 

“R102 ‘ez Jequieaaq -
8102 J9qulessg

Page 13 of 16

     

‘Case 3:19-cv-00226-RJC-DSC Document3 Filed 05/1
 

 

 

            

 
 

 

 

Lad conse

 

ad ae fy

S10e “QOH Stsfpeuy uogoary s.sipachoysg
ssoueagadiucs (uewud ayays pus jesepe4
(seueuud) spuncsBayeg BsnoH “Sn
(saususid) spunaibageq s]6Us5 ‘Sf

disso) “suaKoay aprsuy
opeowe|g vee? weg reyedip £ o7ege5
dness0s Jota POGOe YOOD
84-4 -(BFOZ) Xepuy ABO, BESBER YOO].

BuNGeD YO) ta Suga,
ard OSs OF UIE DE:g 22TH od

(uesqqndsy} sshueyy peq0y
qquaquinoul uORSETe-aly
BEOZ ‘OQ FBQUIBAON “[EsaNad)
{pepeeu 3} shoz “2b Amp yyouns sewn
s102 ‘2 Ae -Areumntg
SLOZ ‘Sz Araruqey -auypesp Buys

 

LORS JeRLSp
Arewud ueayqndey
Asewud 9Re190 UY

 

 

i UONDS[® @LOz oln Gunn sequenfen oj uopeGgseanw sy BuYMoTIO! Payes oF

 

 

fa SDuueoy ploy Jo sessoupa eusodgns 0} a0e{d Ul preog OU SEM as

py Sulpued sem prey uogsee pafisye oj! uogeBdgssaui aly SpuM syNse UO_DETe am
pYFBqUUsOaC-pltuy Sous UO
(Cd) pUOWARY US} pue '(C) a1pIOD deg ‘(A) HI UOULeED Nar ‘(Y} HeIg Dive ‘{q) UOSsIapuTy ETS

Guyuley ‘papseasip Afoyy Pue ‘WWM persdwey ‘Posasuey Ajebaly som sjopeg asneseq PsYeD 3q Pinoys Lope

 

te § Asewid sA9U & UL Und JOU pinom ey JEUy pies (Qu) JeGuSRG Weqoy TuEquNoUy ‘GLOZ ‘E Arenuer «
eoaq peuodised sem ‘glad ‘L) (enuer 10} pampeyos Guneay AreqUepIAs SUL :6b0e ‘e Arenuer -
| “ssasH007 WGL | SU 0] UE LOS JOU SPM SWEH ‘6b0c “¢ Arenuer «
mao o] ysenbe sey pausp Aemefipry ned aipnr ynog sousdng Aunop sxe -610e ‘Ze Arenuer «
He u arqissod & J0L DO0'00SS Pesie pey y psouNouUe ubledwes Apes.QOW SUL (6102 ‘92 Arenuer -
“su oar JO Pleo SIEFS OIQ 0] SIOQWISW MoU BAY PayUlodde (q) adooD AOY “AOD ‘6L0¢ ‘be Alenuer «

6boz Aienuer

( UONDS| augue aty
a MOU e Pantie APEAoWy “UORIAIe BU] JO eUlOo}NO BUY PSIeYe aAey JOU Pino ‘OuRsearey Joe

Sig “UOREDRSeAUL Sy} BULINE PUNO} AWEINGen! |eNIUyDE} pataye Aue ssnesaq payes aq jou Pinoys voRSia Maule PeNGE SWeL “PeOg HORIaTS Sif UUM Sshuyoud Poy ADPSIIOW Pua SLUEH ‘6 b0z ‘ZL Aemuqay «

“peaysul ‘ABP ULINO] B Oo} panuguos Shuueay su; py Guueay ajqnd e Guipjoy see auc Mau e JOY

LTuORS [Ss Meu & JO) payeo

“SORUNGS PUEPSqlUN> pUE 'Vepelq UOSeqoY ‘PUeROTS ‘PUOWIYOIY ‘UOSUY "OIA ‘Bunqueppaiy Jo sped

 

HED 30 UORD|\S aug AInIGO 0} JALLSYPA UO a]OA 0} POPedxe sem PleOg 54) -6h-0Z ‘OZ-BE AUeMqey -
OUDEFY JO PUEOR S1e]S Sup ‘Ouueduey Joyeq pabsye uo SHUESY Jo SACP NOY LoL ‘6 LO “Le ueMiqay =

6Log Aieniqe4

UJEULSEY

‘auay 31/9 ‘Asewud ueogndsay ayy ynoge UopeULIOyUT aLaw 104 @
“S29L) YOIfO ‘ALCWLId SHeI90IUSG Buy INOGE UCHEULIOLU Slow Joy

(0 [12 SAPNIU! PUE J]ETS SIN 10 UOBOd WeeQNos su UI Ps]eI0] £1 PLUISIC ]LUOIssaIGUGD UNIS SEUROIED WON

“SIEISDUISG PAIOAES ADYOIS 10 dn-SS0] B SEM SIE! OWL Pies BIPadjoyeg Aq payoey Ssa|seseioy

‘woMers Su] OW Gupesy pruoqzale jequapisaid euy ul sputod sHheyusqed 9°}, Aq OUISID Bu] UOM dine) PeLOG Syym ‘siuiod abeweaied oF Aq 9).0z Ur UORDa[a-a1 LOM ‘ZLOZ Ul papaa 1SIy Sem OyM ‘eHuayI

 

 

“SUOHIE[S ULSIDIW UE 5]235 Gz Jo SHeseae ue 1S0] Ayed Sjuspisald OU “SLOT OF BLEL

4 Sonor BUEIO |OMUOD UIA O} GLOT UE SJESS PSY-JOS C7 UNA O] Papsau SJENOWS “S}ees JUPIBA USAGS:

Ua ‘STBaS EGE SIBOOUIEG 0} Sjeas Sez Gulpjoy Auolew aug ul sea Ape UETYqndsy sup “UoRIafa ayy ojU! GuIpeaH “ssalbue} UlOL |. Buy Wl OSNOH “Sy Suz JO JomUOD UeSTEd pepoue avey jyhiw yew punoiayeq

BLOZ 2 SO PSUQUED! SEM S72! SILL “EqIEYD aL Jo [O.QUOD GuIUUIA ‘s}eeS OF JO 1210] ]9U B PaUleH Aueg INEOWA OUL SLOT Ml UOqIE|s JO! dn aan Seaqe]uasaiday JO @SNOH “SN AY UI SIESS SEF IY

ve |e ae ee vas

mechs iio ann tecnica ciite, lk an

 

 

 

 

 

Snot Lea! u00

 

~uyor AL

  

somjod | UEDUAURY da eipadojaKoug UL YESS ‘OT 4 va =

Sees

“pes mA Le upuy gy “sat BP oe

       
 

 
     

 

   

   

~nv “Bou oN “assy I

 

 

on oe 40d a “JOS, i: pee]

“sBuoD Ug 5,2Uo1eD YLON ag

    

 
 

Dan er

su03 | Wg SLeseUyouey YNoN Blo" eupadioyeq isdn af e ry

Icase 3:19-cv-00226-RJC-DSC Document3 Filed 05/1

Page 14 of 16

            

   

 
NUMBER OF VOTES CAST IN ELECTION OF
NORTH CAROLINA 9TH CONGRESSIONAL DISTRICT
IN OCTOBER/NOVEMBER 2019 & THE EFFECTS OF
REMOVAL OF ABSENTEE VOTES FOR,HARRIS

IN COUNTIES IN QUESTION: ROBESON AND BLADEN

MARK HARRIS VOTES / BY 240
| 29,347

D130

DAN MCCREADY VOTES

JEFF SCOTT VOTES

* — Election Won by Harris—Margin wa(o08 vores *

 

 

 

 

MARK HARRIS TOTAL VOTES — .
“a WIN LECRON =>

Less Total of All Absentee Votes Bladen County

905
HOG
~ 259

Remaining Total Mark Harris Votes:

OUTCOME OF ELECTION NOT AFFECTED

Less Total of All Absentee Votes Robeson County

Case 3:19-cv-00226-RJC-DSC Document3 Filed 05/13/19 Page 15 of 16

 

 
NUMBER OF VOTES CAST IN ELECTION OF
NORTH CAROLINA 9TH CONGRESSIONAL DISTRICT
IN OCTOBER/NOVEMBER 2019 & THE EFFECTS OF
REMOVAL OF ABSENTEE VOTES FOR HARRIS

IN COUNTIES IN QUESTION: ROBESON AND BLADEN

MARK HARRIS VOTES 24, 246
(26, BH

DAN MCCREADY VOTES

JEFF SCOTT VOTES 3, / / BO

 

* — Blection Won by Harris—Margin was Geyer *

 

 

 

Less Total of All Absentee Votes Bladen County

Less Total of All Absentee Votes Robeson County — Zz. BY

PN ~

Remaining Total Mark Harris Votes:

OUTCOME OF ELECTION NOT AFFECTED

Case 3:19-cv-00226-RJC-DSC Document3 Filed 05/13/19 Page 16 of 16

 

 
